EXHIBIT 26
From:             Christopher Greene
To:               "James Kolenich"
Cc:               Roberta Kaplan; Gabrielle Tenzer; Karen Dunn; Philip Bowman; Levine, Alan; "Mills, David"
Subject:          RE: Kessler device imaging
Date:             Thursday, July 19, 2018 5:02:40 PM
Attachments:      Search Terms for Kessler Devices.docx


Jim,

Without waiver of our right to have Defendants abide by the terms of the proposed imaging
stipulation circulated to Defendants on June 13 (including to bear the cost of preserving and
producing information responsive to Plaintiffs’ discovery requests), attached are search terms
Plaintiffs request that you run on the data collected from Mr. Kessler’s cell phone. The attached
redline slightly modifies and supplements the terms provided by the City of Charlottesville.

Finally, we note that any instructions to delete the data collected from Mr. Kessler, if that data is not
otherwise preserved, would be a violation of Mr. Kessler’s obligation to preserve information
relevant to this litigation.

Regards,

Christopher B. Greene
Kaplan Hecker & Fink LLP
(929) 294-2528


From: James Kolenich [mailto:jek318@gmail.com]
Sent: Monday, July 16, 2018 11:17 PM
To: Christopher Greene <cgreene@kaplanhecker.com>
Subject: Re: Kessler device imaging

Chris,

  I'm out of the office the next three days. I didn't pull the proposed agreement but the
imaging is comprehensive through a vendor selected by the City of Charlottesville. I believe
they are using cellubrite and then relativity for doc review. Kessler is unable to further
participate in paying for e-discovery. Literally, it would be cheaper to just buy my own
cellubrite equipment than pay them for 1 TB plus. It's possible we are looking at more than
1 TB of info though it's largely redundant. Nevertheless, I have the imaging of his phone
(unredacted) now. Redaction is in process. Attached is a copy of the search terms
proposed by the City. I included "Enoch" because they listed "Peinovich" which yielded 1
result but failed to include "Enoch" which yielded 75 results.

If you want to add to that list I will submit any reasonable terms suggested by you as my
own which should not cause any increase in Kessler's current bill. Anytime in the next day
or two should be good. I will provide you with results of his phone imaging when redaction
is complete.
Beyond that, if we (or the City) can't come to a financial agreement, I will instruct the
company to delete the data. We are not paying to store it while lawyers haggle and I am not
turning over un -vetted data, just as you would not.

I'm sure they would send me unsearched data but at those amounts my tiny legal group
could probably finish vetting it around 2020 or so. In the alternative we could both try to
ride the City's coattails. Kessler is actually protected by the Civil Rules from having to pay
for this (unreasonable burden), contrary to your legal assertion.


Best,

Jim



On Mon, Jul 16, 2018 at 7:40 PM, Christopher Greene <cgreene@kaplanhecker.com> wrote:

  Jim,

  Would you be able to provide more information concerning the imaging that Mr. Kessler’s devices
  are undergoing and whether it comports with the imaging stipulation we circulated among the
  parties on June 13?

  As for the expenses associated with producing responsive documents, until the Court orders
  otherwise, the “presumption is that the producing party should bear the cost of responding to
  properly initiated discovery requests,” Adkins v. EQT Production Co., No. 1:10CV00041, 2012 WL
  5465491, at *4 (W.D. Va. May 31, 2012), objections overruled sub nom. Adair v. EQT Prod. Co., No.
  1:10CV00037, 2012 WL 2526982 (W.D. Va. June 29, 2012). Indeed, as you know, Plaintiffs are
  bearing their own costs of responding to discovery in this case. Plaintiffs will, however, propose a
  set of search terms with the understanding that the costs of any production from Mr. Kessler
  based on those terms would be borne by Mr. Kessler.

  Regards,

  Christopher B. Greene
  Kaplan Hecker & Fink LLP
  (929) 294-2528

  From: James Kolenich [mailto:jek318@gmail.com]
  Sent: Tuesday, July 10, 2018 1:29 PM
  To: Christopher Greene <cgreene@kaplanhecker.com>
  Subject: Kessler device imaging

  Chris:

      It looks like Kessler will be having his devices imaged tomorrow. Want to submit some
  search terms? Also, there is a holdup regarding who pays for producing responsive docs
  after the keyword search. Is there any willingness on your end to participate in that cost?

  Jim

  --
  James E. Kolenich
  Kolenich Law Office
  9435 Waterstone Blvd. #140
  Cincinnati, OH 45249
  513-444-2150
  513-297-6065(fax)
  513-324-0905 (cell)


  This email and its attachments may contain information that is confidential and/or protected from disclosure by the
  attorney-client, work product or other applicable legal privilege. If you are not the intended recipient of the email, please
  be aware that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or
  any of its contents, is strictly prohibited. If you have received this communication in error, please notify the sender
  immediately and destroy all copies of the message from your computer system. Thank you.




--
James E. Kolenich
Kolenich Law Office
9435 Waterstone Blvd. #140
Cincinnati, OH 45249
513-444-2150
513-297-6065(fax)
513-324-0905 (cell)
